     Case 2:14-cv-07148-PJ~. Document 85-3 Filed 03/08/19 P~,~~ 1 of 3 Page ID #:291




 1
                                                                Mandatory Chamoers Copy
 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     U NITED STATES OF AMERICA,                No. CV 14-07148-PJW
11
                Plaintiff,
12                                             [      'D] CONSENT JUDGMENT AS TO
                      V.                       3750 MAYFAIR DRIVE, PASADENA,
13                                             CALIFORNIA 91107
     3750 MAYFAIR DRIVE, PASADENA,
14   CALIFORNIA 91107,
15
                 Defendant.
16

17   NANCY YIH, aka ~~I-YUN YIH LU,"
     a ka ~~I YUN YIH,"
18
                  Claimant.
19

20

21         Plaintiff, the United States of America (~~plaintiff" or the

22 'government"), and Claimant Nancy Yih, aka ~~I-Yun Yih Lu," aka ~~I Yun

23   Yih (~~Yih" or ~~Claimant") have made a stipulated request for the

24   entry of this Consent Judgment.

25         The court, having considered the stipulation of the parties, and

26   food cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:

27         1.    The government has given and published notice of this

     action as required by law, including Rule G of the Supplemental
     Case 2:14-cv-07148-PJb. Document 85-3 Filed 03/08/19 P~,~,.: 2 of 3 Page ID #:292




 1   Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

 2   Federal Rules of Civil Procedure, and the Local Rules of this Court.

 3   No Person or entity other than Yih has filed a timely claim or

 4   answer, and the time for filing claims and answers has expired.

 5   This Court has jurisdiction over the parties and the defendant real

 6   property.     Any potential claimants to the defendant real property

 7   other than Yih are deemed to have admitted the allegations of the

 8   complaint.     Nothing in this consent judgment is intended or should

 9   be interpreted as an admission of wrongdoing by Claimant, nor should

10   this consent judgment be admitted in any criminal proceeding against

11   Claimant to prove any of the facts relied upon to establish

12   reasonable cause for the initiation of this action against the

13   defendant property.

14         2.     The United States of America shall have judgment to the

15   defendant real property and all proceeds from the sale of the

16   defendant real property, located at: 3750 Mayfair Drive, Pasadena,

17   California 91107, Assessor's Parcel No. 5757-023-001, more

18   ! particularly described as:

19              The real property in the City of Pasadena, County of Los

20              Angeles, State of California, described as: Lot 44 of Tract

21              No. 15212, in the City of Pasadena, County of Los Angeles,

22              State of California, as per Map Recorded in Book 364, Pages

23              45 and 46 of Maps, in the Office of the County Recorder of

24              said County.

25         3.     No other right, title, or interest to the proceeds of the

26   defendant real property shall exist therein.            The government is

27   ordered to dispose of the forfeited property in accordance with law.

28




                                             2
     Case 2:14-cv-07148-PJ1r.   Document 85-3 Filed 03/08/19 P~.~ , 3 of 3 Page ID #:293




 1         4.     The court finds that there was reasonable cause for the

 2   seizure of the defendant property and the institution of this action.

 3   This judgment constitutes a certificate of reasonable cause pursuant

 4   to 28 U.S.C. ~ 2465.

 5         5.    Each of the parties shall bear its own fees and costs in

 6   connection with this action.

 7
                                                  ~                       ,>
                     /~~ ~;
                          (
 8   DATED: ~-~/U               ~/
                                            HONONABLE PATRI   J. WALSH
                                            UNITED STATES CHIEF MAGISTRATE JUDGE
10

11
     ( PRESENTED BY:
12

13        /s/John J. Kucera
     ~ JOHN J. KUCERA
14     Assistant United States Attorney

15   Attorneys for Plaintiff
16   UNITED STATES OF AMERICA

17



19

20

21

22

23

24

25

26

27

28




                                              3
